department of the treasury internal_revenue_service washington d c date cc el gl br3 uilc number release date memorandum for associate district_counsel rocky mountain district from lawrence h schattner chief branch general litigation subject period for making an sec_6201 assessment this responds to your memorandum dated date we have coordinated this memorandum with assistant chief_counsel field service and assistant chief_counsel income_tax and accounting this document is not to be cited as precedent issues is an assessment under sec_6201 for recovery_of an overstatement of prepayment_credits for income_tax_withholding and estimated income_tax an assessment of a tax imposed by this title title_26 the internal_revenue_code is the statute_of_limitations for making an assessment under sec_6201 governed by the provisions of sec_6501 conclusions a sec_6201 assessment is an assessment of a tax imposed by the internal_revenue_code the statute_of_limitations for making assessments set forth in sec_6501 governs assessments made under sec_6201 facts income_tax returns or claims for refund sometimes show overstated amounts for income_tax prepayment_credits for income_tax withheld at the source or for amounts paid as estimated income_tax the overstatements addressed by sec_6201 do not include overstatements resulting from keypunch errors of the service errors of the withholding_agent employer are included only to the extent the error is reflected in the amount claimed by the taxpayer law and analysis the assessment authority contained in sec_6201 includes assessment of overstatements of income_tax prepayment_credits a the secretary is authorized and required to make the inquiries determinations and assessments of all taxes including additional_amounts imposed by this title such authority shall extend to and include the following erroneous income_tax prepayment_credits - if on any return or claim_for_refund of income taxes under subtitle a there is an overstatement of the credit for income_tax withheld at the source or of the amount_paid as estimated income_tax the amount so overstated which is allowed against the tax_shown_on_the_return or which is allowed as a credit or refund may be assessed by the secretary in the same manner as in the case of a mathematical_or_clerical_error appearing upon the return except that the provisions of sec_6213 relating to abatement of mathematical_or_clerical_error assessments shall not apply with regard to any assessment under this paragraph see also sec_301 a hence the secretary is authorized under sec_6201 to assess only taxes imposed by the code including the additional_amounts enumerated therein this is reinforced in sec_6203 which provides that the assessment shall be made by recording the liability of the taxpayer in the office of the secretary also sec_6303 provides that after making the assessment of a tax pursuant to sec_6203 the secretary shall give notice to each person liable for the unpaid tax stating the amount and demanding payment thereof therefore it is our view that by extending the assessment authority to the the credits referred to are provided by sec_31 and sec_6315 overstatement of withholding credits in subsection of sec_6201 congress intended to treat such amounts as taxes to hold that such amounts are not taxes would render the language in sec_6203 inoperable to those persons liable for the overstatement who would not be taxpayers as defined in sec_7701 as any person subject_to any internal revenue tax and would create the anomalous result that the service is authorized to assess overstated credits in subsection but is not required to send notice_and_demand under sec_6303 which is limited to persons liable for unpaid taxes and could not employ its administrative collection powers to collect such amounts because these powers are likewise limited to the collection_of_taxes the congressional intent that a sec_6201 assessment is of a tax is also evidenced by the legislative_history which provides there is also a material_change from existing law in subsection a of this section relating to erroneous credits for prepayment of income_tax prepayment through credit for tax withheld at source and payments of estimated_tax under this new paragraph refunds caused by erroneous prepayment_credits may be recovered by assessment in the same manner as in the case of a mathematical error on the return for example assume a case in which the tax_shown_on_the_return is dollar_figure the claimed prepayment credit is dollar_figure and refund of dollar_figure is made and that it is later determined that the prepayment_credits should have been only dollar_figure under existing law dollar_figure the tax_shown_on_the_return less the dollar_figure credit can be immediately assessed as tax_shown_on_the_return which was not paid but the remaining dollar_figure must be recovered by suit in court under the new provision the entire dollar_figure can be assessed and collected s rep no 83d cong 2d sess at page h_rep_no 83d cong 2d sess at page a404 attachment dated date to g_c_m thus the legislative_history identifies the dollar_figure which previously could only be recovered by suit with the dollar_figure assessable as tax_shown_on_the_return which was not paid the limitations_period for assessment in sec_6501 applies to the amount of any_tax imposed by this title at first blush it would seem that an overstatement of withholding credits is not a tax imposed by the code because it is not determined by a tax table or rate by making the overstatement immediately assessable and treating it in the same manner as a mathematical error congress has clearly indicated its intent that an overstatement of income_tax prepayment_credits is assessable as a tax and may be collected in the same manner as a tax we recognize that the holding in derochemont v united_states cls ct suggests that the amount of the overstatement in sec_6201 is not a tax subject_to a limitation period of sec_6501 in derochemont the plaintiff brought a refund action seeking among other things amounts that were assessed and collected against him as a result of a refund generated by an individual_income_tax_return plaintiff prepared and executed appropriating the identity of a third party taxpayer plaintiff appropriated this other taxpayer’s identity to file a return claiming false withholding credits to generate a refund which he in turn had the service direct to him the service discovered plaintiff’s fraud and assessed him for this overstatement of withholding credits under sec_6201 plaintiff argued that the assessment was untimely since it was outside the three year assessment_period of sec_6501 the court stated that sec_6201 applies to assessment of tax and that sec_6201 was not an assessment of tax the court found that the code does not expressly provide a limitations_period for assessment under sec_6201 to recover an erroneous refund the court used what it thought was the most closely analogous provision sec_6532 which allows the government to bring an erroneous refund_suit within five years of the refund if it appears that any part of the refund was induced by fraud or misrepresentation of a material fact in arriving at this five year period the court based its rationale on 446_us_478 where cause of action does not contain a limitations_period look to the limitations_period governing the most closely analogous state cause of action and the fact that a refund of an amount to which sec_6201 applies is an erroneous refund the current viability of derochemont is extremely questionable given the decision in 35_fedclaims_214 aftr 2d pincite- n in brister the plaintiff claimed withholding credits on his returns for amounts that were never paid to the government and obtained refunds for the years at issue the service reversed the withholding credits for these years under sec_6201 creating a liability equal to the amount of the refunds although the reversals were performed outside the three year period of limitations on assessment set out in sec_6501 the government asserted that the reversals were timely under the unlimited period of sec_6501 the court in concluding that the government could utilize the tolling provisions of sec_6501 clearly recognized the application of sec_6501 to sec_6201 assessments furthermore the derochemont court’s use of tomanio was misplaced since the latter involved a statute_of_limitations for filing a lawsuit and the former addressed the statute_of_limitations on assessment also tomanio did not involve a federal government action an assessment has been held not to be an action lawsuit or proceeding thus you cannot look to a statute_of_limitations for filing a lawsuit as an analog for determining the statute_of_limitations on assessment 980_f2d_872 2d cir no statute_of_limitations will block federal government actions unless congress clearly and specifically says so id pincite finally since an overstatement within sec_6201 is claimed on an income_tax return and since the government has the ability to match tax_payments shown by w-2s and estimated_tax vouchers it appears likely that congress intended that the assessment of sec_6201 overstatements be in the same manner as the tax reported on the return see also 421_f2d_105 6th cir sec_6201 assessment upheld where made within the sec_6501 period if sec_6501 were determined not to apply it would appear to us that the rationale of capozzi would apply in capozzi the court_of_appeals had to determine the correct statute_of_limitations on the assessment_period for penalties under sec_6700 for promotion of abusive tax_shelters the court_of_appeals held that there would be an unlimited statute_of_limitations on the assessment_period when congress does not clearly specify whether a limitation period applies to a particular provision id pincite see also 952_f2d_920 6th cir unlimited statute_of_limitations on assessment furthers the interests of congress in combating fraud relating to the filing of various tax documents it appears to us that if sec_6501 does not apply then the rationale of capozzi would rather than derochemont since there is no other specific section of the code that deals with making assessments pursuant to sec_6201 if you have any questions please call
